Exhibit 10.1

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (as amended from time to time, the “Agreement”) dated as of
February 2, 2007, by and between Wells Real Estate Investment Trust, Inc., with
its principal place of business at 6200 The Corners Parkway, Norcross, Georgia
30092 (the “Company”) and Donald A. Miller, residing at the address set forth on
the signature page hereof (the “Executive”).

WHEREAS, the Company wishes to employ the Executive and the Executive wishes to
accept such offer, on the terms set forth below.

Accordingly, the parties hereto agree as follows:

1. Term. The Company hereby employs the Executive, and the Executive hereby
accepts such employment, for an initial term commencing as of the date of the
execution of the Merger Agreement by the Company, certain wholly-owned
subsidiaries of the Company, Wells Real Estate Funds, Inc., Wells Capital, Inc.,
Wells Management Company, Inc., Wells Government Services, Inc., Wells Advisory
Services I, LLC and Wells Real Estate Advisory Services, Inc., as it may be
amended, superseded or replaced from time to time (the “Merger Agreement”) and
continuing for a period ending on December 31, 2009, unless sooner terminated in
accordance with the provisions of Section 4 (the period during which the
Executive is employed pursuant to this Agreement being hereinafter referred to
as the “Term”). Following December 31, 2009, the Term shall automatically be
extended for successive one-year periods in accordance with the terms of this
Agreement (subject to termination as aforesaid) unless either party notifies the
other party of non-renewal in writing, in accordance with Section 6.4, at least
ninety (90) days prior to the expiration of the initial Term or any subsequent
renewal period. The delivery by the Company to Executive of written notice
indicating that it intends not to extend the Term as provided in this Section 1
prior to the expiration of the then operative Term shall not be deemed a
termination of Executive’s employment by the Company without Cause for purposes
of this Agreement. If the Term expires, and Executive and Company agree that
Executive will remain employed by the Company, but do not enter into a new
employment agreement, then such employment shall be “at-will” and this Agreement
will be of no further force and effect other than with respect to the provisions
of this Agreement that are expressly intended to survive the expiration of the
Term.

2. Duties. During the Term, the Executive shall be employed by the Company as
Chief Executive Officer of the Company, and, as such, the Executive shall
faithfully perform for the Company the duties of such office and shall perform
such other duties of an executive, managerial or administrative nature, which
are consistent with such office, as shall be specified and designated from time
to time by the Board of Directors of the Company (the “Board”), including also
serving as President of the Company and as an officer, manager, agent, trustee
or other representative with respect to any subsidiary, affiliate or joint
venture of the Company (each a “Subsidiary”). Subject to the discretion of the
Nominating and Corporate Governance



--------------------------------------------------------------------------------

Committee of the Board and the vote of the Stockholders, Executive shall serve
as a member of the Board and of the board of directors (or equivalent) of any
Subsidiary without additional compensation. The Executive shall devote
substantially all of his business time and effort to the performance of his
duties hereunder. Notwithstanding the foregoing, nothing herein shall prohibit
Executive from (i) engaging in personal investment activities for the Executive
and his family that do not give rise to any conflict of interests with the
Company or its affiliates, (ii) subject to prior approval of the Board,
accepting directorships unrelated to the Company that do not give rise to any
conflict of interests with the Company or its affiliates and (iii) engaging in
charitable and civic activities, so long as such activities and outside
interests described in clauses (i), (ii) and (iii) hereof do not interfere, in
any material respect, with the performance of the Executive’s duties hereunder.
The Executive shall be based in the Atlanta, Georgia metropolitan area.

3. Compensation.

3.1 Salary. The Company shall pay the Executive during the Term an initial base
salary at the rate of Six Hundred Thousand Dollars ($600,000) per annum (the
“Base Salary”), in accordance with the customary payroll practices of the
Company applicable to senior executives. The Compensation Committee of the Board
(the “Compensation Committee”) may provide for such increases in Base Salary as
it may in its discretion deem appropriate; provided that in no event shall the
Base Salary be decreased during the Term without the written consent of
Executive.

3.2 Bonus. For fiscal year 2007, in addition to the Base Salary, Executive shall
be entitled to (i) a Two Hundred Thousand Dollar ($200,000) initial bonus
payable within fifteen (15) days of the date of this Agreement and (ii) shall be
eligible to earn an annual target cash bonus of an additional Four Hundred
Thousand Dollars ($400,000) based upon criteria agreed to by the Compensation
Committee and Executive as of the date hereof, which bonus shall be payable
pursuant to the OIP (as defined below) within a reasonable time following the
end of the fiscal year, but no later than the Outside Payment Date (as defined
below). During the Term, in addition to the Base Salary, for each fiscal year
(after fiscal year 2007) of the Company ending during the Term, the Executive
shall be eligible to earn an annual target cash bonus of 50% (after meeting
threshold performance criteria), 100% (after meeting target performance
criteria) and up to 175% (after meeting maximum performance criteria) the
Executive’s Base Salary (the “Target Bonus Amount”) payable during such fiscal
year based upon criteria to be reasonably established not later than the first
thirty (30) days of that fiscal year by the Compensation Committee in
consultation with Executive (the “Annual Bonus”), which bonus shall be pursuant
to the OIP. The Annual Bonus actually earned for any fiscal year shall be
determined by the Compensation Committee in good faith and paid to Executive
within a reasonable time after the end of the fiscal year, but in no event later
than thirty (30) days (the “Outside Payment Date”) following completion of the
Company’s financial statement audit for the applicable fiscal year, which the
Company shall endeavor in good faith to complete within three months of the last
day of the applicable fiscal year. Notwithstanding the foregoing, if the Outside
Payment Date is later than 120 days after the end of the fiscal year, the
Company will pay the portion of Executive’s bonus that the Compensation
Committee is able to determine that Executive is entitled to (if any) no later
than the 120 days after the end of the fiscal year and the remaining portion, if
any, of Executive’s Annual Bonus shall be paid no later than the Outside Payment
Date.

 

2



--------------------------------------------------------------------------------

3.3 Incentive Award. During the Term, in addition to the Base Salary and Annual
Bonus, the Executive shall be eligible to participate in the Company’s 2007
Omnibus Incentive Plan (if such plan is approved by the Stockholders) or other
incentive plan as in effect from time to time (as such plan is approved by the
Stockholders) (the “OIP”), and awards which may be granted to Executive
thereunder shall vest on a basis specified by the Compensation Committee and may
be subject to the achievement of pre-established performance-related goals
determined by the Compensation Committee, and otherwise shall be subject to such
plan and definitive documentation governing the award. Grants during the Term
under the OIP shall be made at such times and in such amounts as the
Compensation Committee shall determine in its discretion.

3.4 Employee Benefits. Except with respect to benefits specifically provided for
otherwise in this Agreement, the Executive shall be entitled during the Term to
participate in any group life, hospitalization or disability insurance plans,
health programs, retirement plans, fringe benefit programs and similar benefits
that are available to other senior executives of the Company generally, on the
same terms as such other executives, in each case to the extent that the
Executive is eligible under the terms of such plans or programs.

3.5 Vacation. The Executive shall be entitled to twenty (20) vacation days per
fiscal year, which number shall be pro-rated in the case of any partial fiscal
year during the Term and which vacation days shall otherwise be taken consistent
with the Company’s vacation policies. Vacation and other paid time-off (PTO)
shall be taken and provided in accordance with the Company’s vacation and PTO
policies and plans.

3.6 Expenses. During the Agreement Term, the Company shall reimburse Executive
for all reasonable business expenses incurred by Executive in the performance of
Executive’s duties hereunder in accordance with the Company’s policies as in
effect from time to time.

3.7 Forfeiture. If the Company is required to prepare an accounting restatement
due to the material noncompliance of the Company, as a result of misconduct,
with any financial reporting requirement under the securities laws, Executive
shall reimburse the Company to the extent required by Section 304 of the
Sarbanes-Oxley Act of 2002 for any bonus or other incentive-based or
equity-based compensation received by Executive from the Company during the
12-month period following the first public issuance or filing with the
Securities and Exchange Commission (whichever occurs first) of the financial
document embodying such financial reporting requirement and shall reimburse the
Company for any profits realized from the sale of securities of the Company
during that 12-month period.

4. Termination. Notwithstanding any other provision of this Agreement, the
provisions of this Section 4 shall exclusively govern Executive’s rights (except
as otherwise expressly set forth herein) upon termination of employment with the
Company. Following Executive’s termination of employment, except as set forth in
this Section 4, Executive (and Executive’s legal representative and estate)
shall have no further rights to any compensation or any other benefits under
this Agreement.

 

3



--------------------------------------------------------------------------------

4.1 Definitions.

(a) “Accrued Rights” means the sum of the following: (i) any accrued but unpaid
Base Salary through the date of termination; (ii) a payment in respect of all
unpaid, but accrued and unused vacation/PTO through the date of termination;
(iii) any Annual Bonus earned but unpaid as of the date of termination for any
previously completed fiscal year (i.e., not for the year of employment
termination); (iv) reimbursement for any unreimbursed business expenses properly
incurred by Executive in accordance with Company policy through the date of
termination; and (v) such rights, if any, under any award granted to Executive
pursuant to the OIP and other compensation programs and employee benefits to
which Executive may be entitled upon termination of employment according to the
documents governing such benefits.

(b) “Cause” means any of the following: (i) any material act or material
omission by Executive which constitutes intentional misconduct in connection
with the Company’s or any Subsidiary’s business or relating to Executive’s
duties hereunder or a willful violation of law in connection with the Company’s
or any Subsidiary’s business or relating to Executive’s duties hereunder;
(ii) an act of fraud, conversion, misappropriation or embezzlement by Executive
with respect to the Company’s or any Subsidiary’s assets or business or assets
in the possession or control of the Company or any Subsidiary or conviction of,
indictment for (or its procedural equivalent) or entering a guilty plea or plea
of no contest with respect to a felony, the equivalent thereof or any crime
involving any moral turpitude with respect to which imprisonment is a common
punishment; (iii) any act of dishonesty committed by Executive in connection
with the Company’s or any Subsidiary’s business or relating to Executive’s
duties hereunder; (iv) the willful neglect of material duties of Executive or
gross misconduct by Executive; (v) the use of illegal drugs or excessive use of
alcohol to the extent that any of such uses, in the Board’s good faith
determination, materially interferes with the performance of Executive’s duties
to the Company or any Subsidiary; (vi) any other failure (other than any failure
resulting from incapacity due to physical or mental illness) by Executive to
perform his material and reasonable duties and responsibilities as an employee,
director or consultant of the Company or any Subsidiary; or (vii) any breach of
the provisions of Section 5; any of which continues without cure, if curable,
reasonably satisfactory to the Board within ten (10) days following written
notice from the Company or any Subsidiary (except in the case of a willful
failure to perform his duties or a willful breach, which shall require no notice
or allow no such cure right). For purposes of the foregoing sentence, no act, or
failure to act, on Executive’s part shall be considered “willful” unless the
Executive acted, or failed to act, in bad faith or without reasonable belief
that his act or failure to act was in the best interest of the Company or any
Subsidiary.

(c) “Change of Control” shall be deemed to have occurred if:

(i) any “person,” including a “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities and Exchange Act of 1934 (the “Exchange Act”), but
excluding the Company, any entity controlling, controlled by or under common
control with the Company, any trustee, fiduciary or other person or entity
holding securities under any

 

4



--------------------------------------------------------------------------------

employee benefit plan or trust of the Company or any such entity, and the
Executive and any “group” (as such term is used in Section 13(d)(3) of the
Exchange Act) of which the Executive is a member), is or becomes the “beneficial
owner” (as defined in Rule 13(d)(3) under the Exchange Act), directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the combined voting power of the Company’s then outstanding voting
securities; or

(ii) any consolidation or merger of the Company where the shareholders of the
Company, immediately prior to the consolidation or merger, would not,
immediately after the consolidation or merger, beneficially own (as such term is
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, shares
representing in the aggregate 50% or more of the combined voting power of the
voting securities of the corporation issuing cash or securities in the
consolidation or merger (or of its ultimate parent corporation, if any); or

(iii) there shall occur (A) any sale, lease, exchange or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of the Company, other
than a sale or disposition by the Company of all or substantially all of the
Company’s assets to an entity, at least 50% of the combined voting power of the
voting securities of which are owned by “persons” (as defined above) in
substantially the same proportion as their ownership of the Company immediately
prior to such sale or (B) the approval by shareholders of the Company of any
plan or proposal for the liquidation or dissolution of the Company; or

(iv) the members of the Board at the beginning of the Term (the “Incumbent
Directors”) cease for any reason other than due to death to constitute at least
a majority of the members of the Board; provided that any director whose
election, or nomination for election by the Company’s shareholders, was approved
or ratified by a vote of at least a majority of the members of the Board then
still in office who were then Incumbent Directors, shall be deemed to be an
Incumbent Director.

Notwithstanding the foregoing, in no event will a “Change in Control” be deemed
to have occurred by virtue of the closing of the transactions contemplated by
the Merger Agreement.

(d) “Disability” means physical or mental incapacity whereby Executive is unable
with or without reasonable accommodation for a period of six (6) consecutive
months or for an aggregate of nine (9) months in any twenty-four
(24) consecutive month period to perform the essential functions of Executive’s
duties.

(e) “Good Reason” shall be present where Executive gives notice to the Board of
his voluntary resignation (unless the following occur with Executive’s written
consent specifically referring to this Section 4) following either: (i) the
failure of the Company to pay or cause to be paid Executive’s Base Salary or
Annual Bonus when due hereunder; (ii) a material diminution in Executive’s
status, including, title, position, duties, authority or responsibility; (iii) a
material adverse change in the criteria to be applied by the Company with
respect to Executive’s Target Annual Bonus for fiscal year 2009 and subsequent
fiscal years as compared to the prior fiscal year (unless Executive has
consented to such criteria) or the failure

 

5



--------------------------------------------------------------------------------

of the Company to adopt performance criteria reasonably acceptable to Executive
with respect to fiscal year 2008; (iv) the failure of the Board (or its
Nominating and Corporate Governance Committee) to nominate Executive to the
Board; (v) the relocation of the Company’s executive offices to a location
outside of the Atlanta, Georgia metropolitan area without the consent of
Executive; (vi) the failure to provide Executive with awards under the OIP that
are reasonably and generally comparable to awards granted to other executive
officers of the Company under the OIP (after taking into account all awards
granted to Executive and such other executives under the OIP) (unless Executive
has consented to the awards or has recommended to the Compensation Committee
that another executive officer receive a disproportionate award) or the failure
of the Company’s Board of Directors or Stockholders (if required) to approve the
OIP or another equity-based incentive plan provided such other plan is
reasonably acceptable to Executive); or (vii) the occurrence of a Change of
Control. Notwithstanding the foregoing, (1) Good Reason (A) shall not be deemed
to exist unless the Executive gives to the Company a written notice identifying
the event or condition purportedly giving rise to Good Reason expressly
referencing this Section 4.1(e) within 90 days after the time at which Executive
first becomes aware of the event or condition and (B) shall not be deemed to
exist at any time after the Board has determined that there exists an event or
condition which could serve as the basis of a termination of the Executive’s
employment for Cause so long as the Board gives notice to Executive of such
determination within thirty (30) days of such determination and such notice is
given within 120 days after the time at which the Board first becomes aware of
the the event or conditions constituting Cause; and (2) if there exists (without
regard to the following clause (2)(A)) an event or condition that constitutes
Good Reason (other than pursuant to Section 4(e)(iv) following a Change in
Control), the Company shall have 30 days from the date notice of Good Reason is
given to cure such event or condition and, if the Company does so, such event or
condition shall not constitute Good Reason hereunder; and if the Company does
not cure such event or condition within such 30-day period, the Executive shall
have ten (10) business days thereafter to give the Company notice of termination
of employment on account thereof (specifying a termination date no later than
ten (10) days from the date of such notice of termination).

4.2 Termination by the Company for Cause or by Executive’s Resignation without
Good Reason. The Term and Executive’s employment hereunder may be terminated by
the Company for Cause and shall terminate upon Executive’s resignation without
Good Reason, and in either case Executive shall be entitled to receive only his
Accrued Rights.

4.3 Death/Disability. The Term and Executive’s employment hereunder shall
terminate upon Executive’s death or Disability. Upon termination of Executive’s
employment hereunder due to death or Disability, Executive or Executive’s legal
representative or estate (as the case may be) shall be entitled to receive
(i) the Accrued Rights, plus (ii) an amount equal to a pro-rated portion of the
Annual Bonus Executive otherwise would have been paid for the fiscal year in
which such termination of employment occurs, payable when the Annual Bonus would
otherwise have been paid to Executive pursuant to Section 3.2, based upon
(a) actual performance for such fiscal year, as determined at the end of such
fiscal year and (b) the percentage of such fiscal year that shall have elapsed
through the date of Executive’s termination of employment, plus (iii) provided
that Executive or Executive’s legal representative or estate (as the case may
be) first executes and returns to the Company (and does not revoke within any
applicable waiting period relevant thereto) a release of all claims arising out
of or relating to this

 

6



--------------------------------------------------------------------------------

Agreement or Executive’s employment by the Company or any Subsidiary (other than
any claims for indemnification to which Executive may be entitled as a result of
his serving as an officer or director of the Company or any Subsidiary) that is
in form and substance reasonably satisfactory to the Company:

(a) an amount, payable in a lump sum without discount within 30 days of the date
of termination as the result of Executive’s death or Disability (subject to
Section 6.6), equal to two (2) times the sum of Executive’s (i) annual Base
Salary at the time of termination and (ii) the average Annual Bonus actually
earned and paid for the last three full calendar years ending prior to the
termination date. In the event that there are less than three full calendar
years of the Term completed on the date of termination, the average shall be
based on the average Annual Bonus actually earned and paid (or payable) during
the Term through the date of termination.

(b) continued medical benefits for Executive, Executive’s spouse and Executive’s
eligible dependents, who at the time of Executive’s termination are enrolled in
the Company’s benefits plans provided for a period of twelve (12) months
following Executive’s termination of employment. Such benefits shall be
substantially identical to the benefits maintained for other senior executives
of the Company, and shall be contingent upon Executive’s eligible dependents
continuing to fund any applicable “employee portion” of any premiums or other
co-pay or employee-funded amounts. Executive acknowledges that such benefit
continuation is intended, and shall be deemed, to satisfy the obligations of the
Company and any of its subsidiaries and affiliates to provide continuation of
benefits under COBRA for such period and that the Company may satisfy such
obligation by paying any applicable COBRA premiums or causing such premiums to
be paid. Executive’s entitlement to benefits pursuant to this Section 4.3(b)
shall cease if, during such period, Executive is employed by or otherwise is
rendering services to a third party for which Executive is entitled to receive
medical benefits.

In the event of a termination of employment pursuant to this Section 4.3, each
grant made to Executive pursuant to the OIP or any similar plan that is subject
to a time based vesting condition shall become vested (i) in accordance with the
terms of the grant or award, or (ii) as though such grant or award had vested in
equal quarterly amounts over the applicable vesting period specified in the
grant or award, whichever results in highest number of vested securities or
other rights. Executive or his estate shall have (i) thirty days or (ii) the
period specified in the grant or award whichever is greater, in which to execute
those rights.

4.4 Termination by the Company without Cause or Resignation by Executive for
Good Reason. The Term and Executive’s employment hereunder may be terminated by
the Company without Cause at any time and for any reason or by Executive’s
resignation for Good Reason at any time upon ten (10) days written notice by the
terminating party, although the Company may waive services during that period.
If Executive’s employment is terminated by the Company without Cause (other than
by reason of death or Disability) or if Executive resigns for Good Reason,
Executive shall be entitled to receive (i) the Accrued Rights, plus (ii) an
amount equal to a pro-rated portion of the Annual Bonus Executive otherwise
would have been paid for the fiscal year in which such termination of employment
occurs, payable when the Annual Bonus would otherwise have been paid to
Executive pursuant to Section 3.2, based upon (A) actual performance for such
fiscal year, as determined at the end of such fiscal year and (B)

 

7



--------------------------------------------------------------------------------

the percentage of such fiscal year that shall have elapsed through the date of
Executive’s termination of employment, plus (iii) provided that Executive first
executes and returns to the Company (and does not revoke within any applicable
waiting period relevant thereto) a release of all claims arising out of or
relating to this Agreement or Executive’s employment by the Company or any
Subsidiary (other than any claims for indemnification to which Executive may be
entitled as a result of his serving as an officer or director of the Company or
any Subsidiary) that is in form and substance reasonably satisfactory to the
Company, and subject to Executive’s continued compliance with the provisions of
Section 5 of this Agreement (to the extent expressly applicable after the Term):

(a) an amount, payable in a lump sum without discount within 30 days of the date
of termination (subject to Section 6.6), equal to two (2) times the sum of
Executive’s (i) annual Base Salary at the time of termination and (ii) the
average Annual Bonus actually earned and paid for the last three full calendar
years ending prior to the termination date. In the event that there are less
than three full calendar years of the Term completed on the date of termination,
the average shall be based on the average Annual Bonus actually earned and paid
(or payable) during the Term through the date of termination. Notwithstanding
the foregoing, in calculating any amount payable pursuant to this Section 4.4(a)
in the event Executive is terminated prior to December 31, 2007, the Target
Bonus Amount shall be deemed to be the average Annual Bonus for purposes of
Section 4.4(a)(ii).

(b) continued medical benefits for Executive, Executive’s spouse and Executive’s
eligible dependents, who at the time of Executive’s termination are enrolled in
the Company’s benefits plans provided for a period of twenty-four (24) months
following Executive’s termination of employment. Such benefits shall be
substantially identical to the benefits maintained for other senior executives
of the Company, and shall be contingent upon Executive’s eligible dependents
continuing to fund any applicable “employee portion” of any premiums or other
co-pay or employee-funded amounts. Executive acknowledges that such benefit
continuation is intended, and shall be deemed, to satisfy the obligations of the
Company and any of its subsidiaries and affiliates to provide continuation of
benefits under COBRA for such period and that the Company may satisfy such
obligation by paying any applicable COBRA premiums or causing such premiums to
be paid. Executive’s entitlement to benefits pursuant to this Section 4.4(b)
shall cease if, during such period, Executive is employed by or otherwise is
rendering services to a third party for which Executive is entitled to receive
medical benefits.

In the event of a termination of employment pursuant to this Section 4.4 as the
result of a Change of Control, each grant made to Executive pursuant to the OIP
or any similar plan that is subject to a time based vesting condition shall
become vested (i) in accordance with the terms of the grant or award, or (ii) as
though such grant or award had vested in equal quarterly amounts over the
applicable vesting period specified in the grant or award, whichever results in
highest number of vested securities or other rights. Executive shall have
(i) thirty days or (ii) the period specified in the grant or award whichever is
greater, in which to execute those rights. If Executive’s termination of
employment pursuant to this Section 4.4 is the result of a Change of Control
that occurs prior to Executive receiving (a) equity based incentive grants
pursuant to Section 3.3 with respect to underlying shares valued at an amount
greater than or equal to $1.7 million at the time of the grant or (b) similar
equity based incentive grants of at least such amount that vest upon a Change of
Control, then Executive shall be entitled to an additional payment of $1.7
million. In

 

8



--------------------------------------------------------------------------------

the event that it shall be determined, based upon the advice of the independent
public accountants for the Company, that all or any portion of such additional
payment constitutes an “excess parachute payment” subject to the excise tax
imposed under Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”), then the Company shall make a further payment to Executive in an amount
equal to fifty percent (50%) of such excise tax imposed on such additional
payment (but not any excise tax imposed on the further payment made by the
Company pursuant to this sentence).

4.5 Termination of Employment by Expiration of the Term. If the Company notifies
Executive that it is not renewing the initial Term or any renewal period in
accordance with Section 1 hereof and, thereafter, Executive’s employment with
the Company terminates as a result of the expiration of the Term, then Executive
shall be entitled to receive (i) the Accrued Rights, plus (ii) an amount equal
to a pro-rated portion of the Annual Bonus Executive otherwise would have been
paid for the fiscal year in which such termination of employment occurs, payable
when the Annual Bonus would otherwise have been paid to Executive pursuant to
Section 3.2, based upon (a) actual performance for such fiscal year, as
determined at the end of such fiscal year and (b) the percentage of such fiscal
year that shall have elapsed through the date of Executive’s termination of
employment, plus (iii) provided that Executive first executes and returns to the
Company (and does not revoke within any applicable waiting period relevant
thereto) a release of all claims arising out of or relating to this Agreement or
Executive’s employment by the Company or any Subsidiary (other than any claims
for indemnification to which Executive may be entitled as a result of his
serving as an officer or director of the Company or any Subsidiary) that is in
form and substance reasonably satisfactory to the Company, and subject to
Executive’s continued compliance with the provisions of Section 5 of this
Agreement (to the extent expressly applicable after the Term):

(a) an amount, payable in a lump sum without discount within 30 days of the date
of termination (subject to Section 6.6), equal to two (2) times the sum of
Executive’s (i) annual Base Salary at the time of termination and (ii) the
average Annual Bonus actually earned and paid for the last three full calendar
years ending prior to the termination date. In the event that there are less
than three full calendar years of the Term completed on the date of termination,
the average shall be based on the average Annual Bonus actually earned and paid
(or payable) during the Term through the date of termination.

(b) continued medical benefits for Executive, Executive’s spouse and Executive’s
eligible dependents, who at the time of Executive’s termination are enrolled in
the Company’s benefits plans provided for a period of twelve (12) months
following Executive’s termination of employment. Such benefits shall be
substantially identical to the benefits maintained for other senior executives
of the Company, and shall be contingent upon Executive’s eligible dependents
continuing to fund any applicable “employee portion” of any premiums or other
co-pay or employee-funded amounts. Executive acknowledges that such benefit
continuation is intended, and shall be deemed, to satisfy the obligations of the
Company and any of its subsidiaries and affiliates to provide continuation of
benefits under COBRA for such period and that the Company may satisfy such
obligation by paying any applicable COBRA premiums or causing such premiums to
be paid. Executive’s entitlement to benefits pursuant to this Section 4.5(b)
shall cease if, during such period, Executive is employed by or otherwise is
rendering services to a third party for which Executive is entitled to receive
medical benefits.

 

9



--------------------------------------------------------------------------------

(c) If Executive notifies the Company that he is not renewing the initial Term
or any renewal period in accordance with Section 1 hereof and, thereafter,
Executive’s employment with the Company terminates as a result of the expiration
of the Term, then Executive shall not be entitled to any severance pay or
benefits under Section 4 hereof.

4.6 Notice of Termination. Any purported termination of employment by the
Company or by Executive (other than due to Executive’s death) shall be
communicated by written notice to the other party, which indicates the specific
termination provision in this Agreement relied upon and sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
employment under the provision so indicated and the date of employment
termination.

4.7 Employee Termination and Board/Committee/Officer Resignation. Upon
termination of Executive’s employment for any reason, Executive’s employment
with each of the Company and each Subsidiary shall be terminated and Executive
shall be deemed to resign, as of the date of such termination and to the extent
applicable, from the boards of directors (and any committees thereof) of the
Company and any Subsidiary and affiliates and as an officer of the Company and
any Subsidiary. Executive shall confirm such resignation(s) in writing to the
Company.

4.8 Excess Parachute Payments.

(a) In the event that it shall be determined, based upon the advice of the
independent public accountants for the Company (the “Accountants”), that any
payment, benefit or distribution by the Company or any of its subsidiaries or
affiliates (a “Payment”) constitute “parachute payments” under
Section 280G(b)(2) of the Code, as amended, then, if the aggregate present value
of all such Payments (collectively, the “Parachute Amount”) exceeds 2.99 times
the Executive’s “base amount”, as defined in Section 280G(b)(3) of the Code (the
“Executive Base Amount”), the amounts constituting “parachute payments” which
would otherwise be payable to or for the benefit of Executive shall be reduced
to the extent necessary so that the Parachute Amount is equal to 2.99 times the
Executive Base Amount (the “Reduced Amount”); provided that such amounts shall
not be so reduced if the Executive determines, based upon the advice of the
Accountants, that without such reduction Executive would be entitled to receive
and retain, on a net after tax basis (including, without limitation, any excise
taxes payable under Section 4999 of the Code), an amount which is greater than
the amount, on a net after tax basis, that the Executive would be entitled to
retain upon his receipt of the Reduced Amount.

(b) If the determination made pursuant to clause (a) of this Section 4.8 results
in a reduction of the payments that would otherwise be paid to Executive except
for the application of clause (a) of this Section 4.8, Executive may then elect,
in his sole discretion, which and how much of any particular entitlement shall
be eliminated or reduced and shall advise the Company in writing of his election
within ten days of the determination of the reduction in payments. If no such
election is made by Executive within such ten-day period, the Company may elect
which and how much of any entitlement shall be eliminated or reduced and shall
notify Executive promptly of such election.

 

10



--------------------------------------------------------------------------------

(c) As a result of the uncertainty in the application of Section 280G of the
Code at the time of a determination hereunder, it is possible that payments will
be made by the Company which should not have been made under clause (a) of this
Section 4.8 (“Overpayment”) or that additional payments which are not made by
the Company pursuant to clause (a) of this Section 4.8 should have been made
(“Underpayment”). In the event that there is a final determination by the
Internal Revenue Service, or a final determination by a court of competent
jurisdiction, that an Overpayment has been made, any such Overpayment shall be
repaid by Executive to the Company together with interest at the applicable
Federal rate provided for in Section 7872(f)(2) of the Code. In the event that
there is a final determination by the Internal Revenue Service, a final
determination by a court of competent jurisdiction or a change in the provisions
of the Code or regulations pursuant to which an Underpayment arises, any such
Underpayment shall be promptly paid by the Company to or for the benefit of
Executive, together with interest at the applicable Federal rate provided for in
Section 7872(f)(2) of the Code.

5. Covenants.

5.1 Confidentiality. Executive acknowledges that, in his employment hereunder,
he will occupy a position of trust and confidence with the Company and its
Subsidiaries. Executive agrees that Executive shall not during the Term and for
three (3) years thereafter, except (i) as may be required to perform his duties
hereunder or as required by applicable law or (ii) until such information shall
have become public other than by Executive’s unauthorized disclosure or
(iii) with the prior written consent of the Company, use, disclose or
disseminate any trade secrets, confidential information or any other information
of a secret, proprietary, confidential or generally undisclosed nature relating
to the Company and/or any Subsidiary, or their respective businesses, contracts,
projects, proposed projects, revenues, costs, operations, methods or procedures.
This provision shall be in addition to all requirements of applicable law with
respect to maintaining the secrecy and confidentiality of trade secrets.

5.2 Non-solicitation. During the Term and for the one-year period thereafter,
the Executive shall not, unless such solicitation is made on behalf of the
Company or one of its Subsidiaries or such solicitation is made with the
Company’s prior written consent, directly or indirectly, (i) solicit or
encourage to leave the employment or other service of the Company, or any of its
Subsidiaries, (except in connection with the termination of an employee in a
manner consistent with Executive’s responsibilities as Chief Executive Officer
of the Company and in compliance with the Company’s and its Subsidiaries’
policies) any managerial-level employee of, or independent contractor providing
managerial-level services to, the Company or its Subsidiaries, where the
independent contractor performs a substantial portion of his or her services for
the Company, or (ii) solicit for employment (on behalf of the Executive or any
other person or entity) any former managerial-level employee of or independent
contractor providing managerial-level services to the Company, where the
independent contractor in the last year of service to the Company has performed
a substantial portion of his or her services for the Company, who has left the
employment of or discontinued providing services to the Company or any of its
Subsidiaries within the then prior one-year period. During the Term and for the
one-year period thereafter, the Executive will not, whether for his own account
or for the account of any other person, firm, corporation or other business
organization, intentionally interfere with the Company’s or any of its
Subsidiaries’ relationship with, or endeavor to entice away from the

 

11



--------------------------------------------------------------------------------

Company or any of its Subsidiaries, any person who during the Term is or was a
tenant, co-investor, co-developer, joint venturer or other customer of the
Company or any of its Subsidiaries.

5.3 Non competition. During the Term and for a period of one (1) year
thereafter, unless Employee has obtained the prior written approval of the
Board, Executive shall not, within the continental United States of America,
render executive services which are the same or substantially similar to the
services which Executive provides to the Company pursuant to this Agreement to
any entity engaged in a Competing Business.. “Competing Business” shall mean the
business of owning or managing commercial office buildings.

5.4 Company Policies. During the Term, Executive shall also be subject to and
shall abide by all written reasonable policies and procedures of the Company
provided to him, including regarding the protection of confidential information
and intellectual property and potential conflicts of interest, except to the
extent that such policies and procedures conflict with the other provisions of
this Agreement, in which case this Agreement shall control. Executive
acknowledges that the Company may amend any such policies and guidelines from,
time to time, and that Executive remains at all times bound by their most
current version to the extent made known to him and reasonable in scope.

5.5 Intellectual Property. As between Executive and the Company, the Company
shall be the sole owner of all the products and proceeds of Executive’s services
hereunder including, without limitation, all materials, ideas, concepts,
formats, suggestions, developments, and other intellectual properties that
Executive may acquire, obtain, develop or create in connection with his services
hereunder and during the Term, free and clear of any claims by Executive (or
anyone claiming under Executive) of any kind or character whatsoever (other than
Executive’s rights and benefits hereunder). Executive shall, at the request of
the Company, execute such assignments, certificates or other instruments as the
Company may from time to time deem necessary or desirable to evidence,
establish, maintain, perfect, protect, enforce or defend the Company’s right,
title and interest in and to any such products and proceeds of Executive’s
services hereunder (provided that any such assignment, certificate or instrument
shall not require Executive to assign or transfer any rights in such
intellectual property owned by any third party (if any).

5.6 General; Continuing Effect of Section 5. Executive and the Company intend
that: (i) this Section 5 concerning (among other things) the exclusive services
of Executive to the Company and/or its Subsidiaries shall be construed as a
series of separate covenants; (ii) if any portion of the restrictions set forth
in this Section 5 should, for any reason whatsoever, be declared invalid by an
arbitrator or a court of competent jurisdiction, the validity or enforceability
of the remainder of such restrictions shall not thereby be adversely affected;
and (iii) Executive declares that the territorial and time limitations set forth
in this Section 5 are reasonable and properly required for the adequate
protection of the business of the Company and/or its Subsidiaries. In the event
that any such territorial or time limitation is deemed to be unreasonable by an
arbitrator or a court of competent jurisdiction, Executive agrees to the
reduction of the subject territorial or time limitation to the area or period
which such arbitrator or court shall have deemed reasonable. All of the
provisions of this Section 5 are in addition to any other written agreements on
the subjects covered herein that Executive may have with the Company and/or any
of its Subsidiaries and are not meant to and do not excuse any additional
obligations that Executive may have under such agreements.

 

12



--------------------------------------------------------------------------------

5.7 Specific Performance. Executive acknowledges and agrees that the
confidential information, non-solicitation, intellectual property rights and
other rights of the Company referred to in Section 5 of this Agreement are each
of substantial value to the Company and/or its subsidiaries and affiliates and
that any breach of Section 5 by Executive would cause irreparable harm to the
Company and/or its Subsidiaries, for which the Company and/or its Subsidiaries
would have no adequate remedy at law. Therefore, in addition to any other
remedies that may be available to the Company and/or any of its Subsidiaries
under this Agreement or otherwise, the Company and/or its Subsidiaries shall be
entitled to obtain temporary restraining orders, preliminary and permanent
injunctions and/or other equitable relief to specifically enforce Executive’s
duties and obligations under this Agreement, or to enjoin any breach of this
Agreement, without the need to post a bond or other security and without the
need to demonstrate special damages.

6. Other Provisions.

6.1 Severability. Any provision of this Agreement which is deemed invalid,
illegal or unenforceable in any jurisdiction shall, as to that jurisdiction and
subject to this paragraph be ineffective to the extent of such invalidity,
illegality or unenforceability, without affecting in any way the remaining
provisions hereof in such jurisdiction or rendering that or any other provisions
of this Agreement invalid, illegal, or unenforceable in any other jurisdiction.
If any covenant should be deemed invalid, illegal or unenforceable because its
scope is considered excessive, such covenant shall be modified so that the scope
of the covenant is reduced only to the minimum extent necessary to render the
modified covenant valid, legal and enforceable.

6.2 Construction. The parties acknowledge that this Agreement is the result of
arm’s-length negotiations between sophisticated parties, each afforded
representation by legal counsel. Each and every provision of this Agreement
shall be construed as though both parties participated equally in the drafting
of the same, and any rule of construction that a document shall be construed
against the drafting party shall not be applicable to this Agreement.

6.3 Arbitration. Except as necessary for the Company and its Subsidiaries,
affiliates, successors or assigns or Executive to specifically enforce or enjoin
a breach of this Agreement (to the extent such remedies are otherwise
available), the parties agree that any and all disputes that may arise in
connection with, arising out of or relating to this Agreement, or any dispute
that relates in any way, in whole or in part, to Executive’s employment by the
Company or any Subsidiary, the termination of such employment or any other
dispute by and between the parties or their subsidiaries, affiliates, successors
or assigns related thereto, shall be submitted to binding arbitration in
Atlanta, Georgia according to Georgia law and the rules and procedures of the
American Arbitration Association. The parties agree that each party shall bear
its or his own expenses incurred in connection with any such dispute.

6.4 Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered personally, by nationally-recognized
overnight courier service or sent by certified, registered or express mail,
postage prepaid. Any

 

13



--------------------------------------------------------------------------------

such notice shall be deemed given when so delivered personally, when delivered
by nationally-recognized overnight courier service or, if mailed, five days
after the date of deposit in the United States mails as follows:

If to the Company, to:

Wells Real Estate Investment Trust, Inc.

6200 The Corners Parkway

Norcross, GA 30092

Attention: Chairman

with a copy to:

Holland & Knight

One Atlantic Center #2000

1201 West Peachtree Street NE

Atlanta, GA 30309-3400

Attention: Donald Kennicott

If to the Executive, to:

Donald A. Miller

at the address set forth on the signature page hereof

with a copy to:

Womble Carlyle Sandridge & Rice, PLLC

1201 West Peachtree, Suite 3500

Atlanta, GA 30309

Attention: T. Clark Fitzgerald, III

Any such person may by notice given in accordance with this Section 6.4 to the
other parties hereto designate another address or person for receipt by such
person of notices hereunder.

6.5 Entire Agreement. This Agreement contains the entire agreement between the
parties and their predecessors with respect to the subject matter hereof and
supersedes all prior agreements, written or oral, with respect thereto.

6.6 Waivers and Amendments; Section 409A. This Agreement may be amended,
superseded, canceled, renewed or extended, and the terms hereof may be waived,
only by a written instrument signed by the parties or, in the case of a waiver,
by the party waiving compliance. No delay on the part of any party in exercising
any right, power or privilege hereunder shall operate as a waiver thereof, nor
shall any waiver on the part of any party of any such right, power or privilege
nor any single or partial exercise of any such right, power or privilege,
preclude any other or further exercise thereof or the exercise of any other such
right, power or privilege. Notwithstanding the foregoing, in the event that the
Company determines in good faith that any payments pursuant to this Agreement
may subject the Executive to tax under Section 409A of the Code the Company
shall have the authority (but not the obligation) to

 

14



--------------------------------------------------------------------------------

modify this Agreement without the consent of the Executive in the least
restrictive reasonable manner (as determined by the Company in good faith)
necessary in order to comply with such statutory provision and/or any rules,
regulations or other regulatory guidance heretofore or hereafter issued under
such provision. By way of illustration only and not in any way in limitation, if
Executive is a “specified employee” as such term is defined in
Section 409A(a)(2)(B)(i) of the Code, then the Company may defer any payment of
compensation pursuant to this Agreement which is subject to Section 409A of the
Code until the expiration of six (6) months after the date of the Executive’s
termination of employment with the Company.

6.7 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF GEORGIA WITHOUT REGARD TO ANY
PRINCIPLES OF CONFLICTS OF LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF
ANY JURISDICTION OTHER THAN THE STATE OF GEORGIA.

6.8 Assignment. This Agreement, and the Executive’s rights and obligations
hereunder, may not be assigned by the Executive; any purported assignment by the
Executive in violation hereof shall be null and void. This Agreement, and the
Company’s rights and obligations hereunder, may not be assigned by the Company
except that the Company may assign its rights and obligations to any Subsidiary
of the Company, provided that any such assignment shall not relieve the Company
of any obligations hereunder that are not performed by such Subsidiary; any
purported assignment by the Company in violation hereof shall be null and void.
Notwithstanding the foregoing, in the event of any sale, transfer or other
disposition of all or substantially all of the Company’s assets or business,
whether by merger, consolidation or otherwise, the Company may assign this
Agreement and its rights hereunder to a successor in interest to substantially
all of the business operations of the Company. It is anticipated that the
Executive’s employer of record and salary and bonus payor may be a Subsidiary,
but in that case the Company and such Subsidiary will be jointly and severally
liable for all amounts payable to Executive hereunder.

6.9 Withholding. The Company shall be entitled to withhold from any payments or
deemed payments any amount of tax withholding it determines to be required by
law.

6.10 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors, permitted assigns,
heirs, executors and legal representatives.

6.11 Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original but all such counterparts together shall constitute one and the same
instrument. Each counterpart may consist of two copies hereof each signed by one
of the parties hereto.

6.12 Survival. Anything contained in this Agreement to the contrary
notwithstanding, the provisions of Sections 3.7, 4, 5, and 6 shall survive
termination of this Agreement and any termination of Executive’s employment
hereunder.

 

15



--------------------------------------------------------------------------------

6.13 Existing Agreements. The Executive represents to the Company that he is not
subject or a party to any employment or consulting agreement, non-competition
covenant or other agreement, covenant or understanding which might prohibit him
from executing this Agreement or limit his ability to fulfill his
responsibilities hereunder.

6.14 Set Off. The Company’s obligation to pay Executive the amounts provided and
to make the arrangements provided hereunder shall be subject to set-off,
counterclaim or recoupment of amounts owed by Executive to the Company or its
Subsidiaries to the extent permitted by applicable law; provided, however, that
the Company may not exercise its right of set-off except to the extent that the
Board (with Executive recused) determines in good faith that Executive has
failed to pay to the Company or any of its Subsidiaries any amount owed to them
and the amount of any such set-off shall be limited to the amount the Board
(with Executive recused) determines in good faith is owed to the Company or any
of its Subsidiaries.

6.15 Executive’s Representations. Executive hereby represents to the Company
that the execution and delivery of this Agreement by Executive and the Company
and the performance by Executive of Executive’s duties hereunder shall not
constitute a breach of, or otherwise contravene, the terms of any employment
agreement or other agreement or policy to which Executive is a party or
otherwise bound. Executive represents and warrants that he is not subject to any
employment agreement, nondisclosure agreement, common law nondisclosure
obligation, fiduciary duty, noncompetition agreement, restrictive covenant or
any other obligation to any former employer or to any other person or entity in
any way relating to the right or ability of Executive to be employed by and/or
perform services for the Company and its Subsidiaries. Executive further
represents and warrants that he has not brought to or disclosed to the Company
or to its Subsidiaries, and covenants that he will not bring to or disclose to
the Company or to its Subsidiaries or use in connection with his employment with
the Company, any trade secrets or proprietary information from any of his prior
employers or from any other person or entity.

6.16 Cooperation in Third-Party Disputes. During the Term and for a period of
two years thereafter, at the request of the Company, Executive shall cooperate
with the Company and/or its Subsidiaries and each of their respective attorneys
or other legal representatives (collectively referred to as “Attorneys”) in
connection with any claim, litigation, or judicial or arbitral proceeding which
is now pending or may hereinafter be brought against the Company and/or any of
its Subsidiaries or affiliates by any third party. Executive’s duty of
cooperation shall include, but shall not be limited to, (a) meeting with the
Company’s and/or its Subsidiaries’ Attorneys by telephone or in person at
mutually convenient times and places in order to state truthfully Executive’s
knowledge of the matters at issue and recollection of events; (b) appearing at
the Company’s and/or its Subsidiaries’ and/or their Attorneys’ request (and, to
the extent possible, at a time convenient to Executive that does not conflict
with the needs or requirements of Executive’s then-current employer or personal
commitments) as a witness at depositions, trials or other proceedings, without
the necessity of a subpoena, in order to state truthfully Executive’s knowledge
of the matters at issue; and (c) signing at the Company’s request declarations
or affidavits that truthfully state the matters of which Executive has
knowledge. Such services will be without additional compensation if Executive is
then employed by the Company or any Subsidiary and for reasonable compensation
and subject to his reasonable availability if he is not so employed. The Company
shall promptly reimburse Executive for

 

16



--------------------------------------------------------------------------------

Executive’s actual and reasonable travel or other out-of-pocket expenses
(including reasonable attorneys’ fees) that Executive may incur in cooperating
with the Company and/or its Subsidiaries under this Section 6.16.

6.17 Compensation Committee. All discretionary and other actions and authority
granted to the Compensation Committee by this Agreement may be taken by the full
Board or any other committee of the Board it designates if the Board does not
have a Compensation Committee.

6.18 Indemnification. Executive shall be entitled to the same rights to
indemnification in connection with his service as a director of the Company or
any of its Subsidiaries as the other Board members and the same rights to
indemnification in connection with his service as an executive officer of the
Company or any of its Subsidiaries as the other executive officers and such
indemnification rights shall survive the termination of his employment
hereunder. Executive’s rights to indemnification specifically include all such
rights arising pursuant to (i) the Company’s Articles of Incorporation and
Bylaws; (ii) any written agreements between the Company and its directors or
officers; (iii) insurance policies (including any extended reporting periods
available to directors thereunder) providing coverage to the Company’s
directors, officers and employees, including any directors and officers
indemnification insurance.

6.19 Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

[Signature Page Follows]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.

 

WELLS REAL ESTATE INVESTMENT TRUST INC. By:  

 

Name:  

 

Title:  

 

 

 

Donald A. Miller Address:   2280 Blackheath Trace   Alpharetta, GA 30005

 

18